Citation Nr: 0308711	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  01-05 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement Dependents' Educational Assistance (DEA) 
pursuant to Title 38 United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.  He died on January [redacted], 2000.  

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death, 
and determined that she was not eligible for Dependents' 
Educational Assistance.  The appellant has perfected a timely 
appeal of these determinations.

The issue of entitlement to service connection for colon and 
liver cancer, and for a colostomy, for the purpose of accrued 
benefits, will be addressed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's active duty service, from October 1966 to 
September 1968, included service in the Republic of Vietnam.

2.  The immediate cause of the veteran's death was 
carcinomatosis due to colon cancer.  

3.  The medical evidence demonstrates that the veteran's 
colon cancer resulted from his exposure to an herbicide agent 
(Agent Orange).


CONCLUSION OF LAW

1.  The veteran's death resulted from disease that was 
incurred as a result of exposure to herbicides in service.  
38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2002).

2.  Dependents' Educational Assistance pursuant to Title 38, 
United States Code, Chapter 35, is warranted.  38 U.S.C.A. 
§ 3501 (West 2001); 38 C.F.R. § 21.3021(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and her representative contend, in substance, 
that service connection is warranted for the cause of the 
veteran's death.  They specifically claim that the cause of 
the veteran's death - carcinomatosis due to colon cancer - 
resulted from his exposure to Agent Orange while serving in 
Vietnam.

Initially, the Board observes that during the course of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted and essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the appellant and her representative 
were issued a statement of the case in January 2001 and a 
supplemental statement of the case in April 2002 and that 
these documents essentially provided notice of the applicable 
laws and regulations as well as the reasons for the denial of 
the claim.  The Board notes that evidence that has been 
associated with claims file includes the veteran's service 
medical records and some private medical records.  While it 
is no entirely clear whether the appellant and/or her 
representative were provided with specific notice of the 
dictates of the VCAA and its implementing regulations, under 
the circumstances of this particular case, the Board is of 
the opinion that VA has satisfied both its duties to notify 
and assist the appellant in this case.  As such, and given 
the favorable action below, the appellant will not be 
prejudiced as a result of the Board deciding this claim.

I.  Cause of Death

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  Dependency and indemnity 
compensation (DIC) benefits are payable to the surviving 
spouse of a veteran if the veteran died from a service-
connected disability.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.5 (2002).  In order to establish service 
connection for the cause of the veteran's death (i.e. 
entitlement to DIC), the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2002).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

For the purpose of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period January 9, 1962 through May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f) (West Supp. 2002).

Again, if a veteran was exposed to an herbicide agent during 
active military, naval, or air service, certain diseases 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
With a few exceptions, the diseases listed at 38 C.F.R. §  
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service.  38 U.S.C.A. § 1116 (West 
Supp. 2002).  
 
Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Again, the appellant asserts that the cause of the veteran's 
death cause - carcinomatosis due to colon cancer - resulted 
from his exposure to Agent Orange while serving in Vietnam.  
As noted above, the veteran served on active duty from 
October 1966 to September 1968, and a review of his service 
medical records confirms that this service included a stint 
in Vietnam.  As such, he is presumed to have been exposed to 
an herbicide agent.  38 U.S.C. § 1116(f) (West Supp. 2002).  
While colon cancer is not among the presumptive diseases 
listed under 38 U.S.C.A. § 1116 (38 C.F.R. § 3.309), the 
current law provides that service connection would 
nevertheless be warranted for the cause of the veteran's 
death if it could be shown that carcinomatosis and/or colon 
cancer resulted from the veteran's exposure to Agent Orange.  
38 U.S.C.A. § 1116(f) (West Supp. 2002).

That said, a review of the record reflects that during his 
lifetime the veteran was service-connected for defective 
hearing and the residuals of a left great toe fracture.  He 
died on January [redacted], 2000, and the death certificate reflects 
that the immediate cause of death was carcinomatosis due to 
colon cancer.  

The appellant has submitted private medical records in 
support of her claim.  In a July 2001 letter, Matthew G. 
Sulecki, M.D. states that the veteran was under his care for 
metastatic colon carcinoma, which he developed at the age of 
52.  He pointed out that any cancer under the age of 55 was 
less than common and opined that it was certainly possible 
that the veteran's exposure to Agent Orange was a causative 
agent.  He noted that it was documented that Agent Orange 
contained dioxin which is a chemical that causes malignancies 
in humans and that it possibly caused the veteran's colon 
cancer.  

In another statement received in July 2001, Philip J. Reilly 
stated that the veteran had been under his care for colon 
cancer and that he died in January 2000.  Dr. Reilly opined 
that exposure to Agent Orange while serving in Vietnam was a 
causative factor in the development of the veteran's cancer 
and his subsequent death.  

In view of the applicable law and the private medical 
evidence discussed above, and resolving all doubt in favor of 
the appellant, the Board concludes that there is sufficient 
evidence to find that the veteran's colon cancer resulted 
from his exposure to Agent Orange while serving in Vietnam, 
and that as such, a disability incurred in service caused or 
contributed substantially or materially to his death.  
38 U.S.C.A. § 1116(f) (West Supp. 2002); 38 C.F.R. § 3.312 
(2002).  As such, service connection for the cause of the 
veteran's death is warranted.


II.  Chapter 35 benefits

In order for a veteran's child to be eligible for educational 
benefits under Chapter 35, one must be a child of a veteran 
who died of a service-connected disability; or who, at the 
time of death, was evaluated as having a total and permanent 
service-connected disability; or of a living veteran with a 
total and permanent service-connected disability; or of a 
service member missing in action or a Prisoner of War (POW).  
In order for the appellant to be eligible for Chapter 35 
educational benefits, she must be the surviving spouse of a 
veteran who died of a service-connected disability; or of a 
veteran who, at the time of death, had a total and permanent 
disability evaluation for service-connected disability.  
38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a).

In light of the Board's decision with regard to the claim for 
service connection for the cause of death, the claim for 
Dependents' Educational Assistance pursuant to Title 38, 
United States Code, Chapter 35, is allowed.


ORDER

Service connection for the cause of the veteran's death is 
granted.  

Dependents' Educational Assistance pursuant to Title 38, 
United States Code, Chapter 35, is granted.


REMAND

The Board notes that, in October 1999, the veteran filed a 
claim for service connection for colon and liver cancer and 
for a colostomy.  The veteran died in January 2000, while 
this claim was still pending adjudication at the RO.  In an 
August 2000 letter, the RO notified the appellant that her 
claim for accrued benefits had been denied.  In September 
2000, and in January 2001, the appellant indicated her intent 
to appeal the denial of her claim for accrued benefits.  
Accordingly, the Board construes the September 2000 statement 
to be a timely filed Notice of Agreement (NOD) with the RO's 
August 2000 denial of her claim for accrued benefits.  
Accordingly, this matter is remanded to the RO for the 
issuance of a Statement of the Case (SOC) that addresses the 
issue of entitlement to service connection for colon and 
liver cancer and for a colostomy, for purposes of accrued 
benefits.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The remanding of this issue (i.e., service connection for 
colon and liver cancer and for a colostomy, for purposes of 
accrued benefits) must not be read as an acceptance of 
jurisdiction over the same by the Board.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a determination 
by an agency of original jurisdiction (AOJ) denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1994).  
The RO should return this issue to the Board only if the 
appellant perfects her appeal in full accordance with the 
provisions of 38 U.S.C.A. § 7105.

Therefore, this case is REMANDED for the following action:

The RO should furnish the appellant and 
her representative (if any) a Statement 
of the Case that addresses the issue of 
entitlement to service connection for 
colon and liver cancer and for a 
colostomy, for purposes of accrued 
benefits.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this claim.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


